Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al (US 2001/0042188, herein Tremblay) in view of Pechanek et al (US 7,398,347, herein Pechanek).

Regarding claim 1, Tremblay teaches a device supporting a composite scalar instruction comprising:
a storage circuit configured to store a composite scalar instruction and multiply types of data ([0045], instruction cache & [0039], instructions for combined operations using floating or fixed data types);
a controller circuit configured to read the composite scalar instruction from the storage circuit and decode the composite scalar instruction into a control signal ([0070], decoder circuit to transmit signals corresponding to read addresses); and
a computing circuit (Fig 2, [0040], execution units) configured to:
receive the control signal from the controller circuit, read data from the storage circuit, and process the read data ([0070], read addresses & [0067-0069], instruction processing in functional units).

Tremblay fails to explicitly teach wherein the multiple types of data are respectively stored in different addresses in the storage circuit in accordance with the types or the computing circuit configured to determine a data type according to an address of the read data.

Pechanek teaches a device supporting a composite scalar instruction wherein multiple types of data are respectively stored in different addresses in a storage circuit in accordance with the types (9:1-10:59, operand addressing for different data types and multiple addressing configurations per instruction) and a computing circuit configured to determine a data type according to an address of the read data (10:31-59 & 11:34-12:6, execution units to source operands based on data types and instruction fields).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tremblay and Pechanek to utilize explicit data type based addressing techniques for the execution of composite instructions.  While Tremblay discloses exemplary instructions which may utilize both floating and fixed point data types, Tremblay does not disclose details of how these different data types or operands may be addressed or stored.  However, as both Tremblay and Pechanek disclose techniques for parallel execution of floating point operations (Tremblay [0039], Pechanek 5:1-5), combining these teachings would allow for explicit control of operand addressing and therefore increased functionality of the composite instructions.  Doing so would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Tremblay and Pechanek teaches the device supporting a composite scalar instruction of claim 1, wherein the data stored in the storage circuit includes original data and intermediate data, wherein the device further includes an input/output circuit configured to transmit the original data and the composite scalar instruction to the storage circuit, and wherein the computing circuit is configured to store an intermediate result of computation in the storage circuit, and transmit a final computation result to the input/output circuit (Tremblay Fig 5 &  [0056], intermediate results, [0059-0060], input/output devices, [0067-0068], final result values & internal bypass logic).

Regarding claim 3, the combination of Tremblay and Pechanek teaches the device supporting a composite scalar instruction of claim 1,
wherein the composite scalar instruction is an instruction that combines a floating-point instruction and a fixed-point instruction (Tremblay [0039]), 13Attorney Docket No.: 81010-000080CON3
Getech Law LLCwherein the composite scalar instruction includes an opcode field, an operand address field, and a destination address field (Tremblay [0048], opcode, source and destination fields),
wherein a data type is determined according to an address in an address field of the operand upon computation (Pechanek 9:40-44, data type field),
wherein an opcode stored in the opcode field is used for distinguishing operations of different types (Pechanek 9:40-44, opcode determines operations),
wherein the operand address field is used for distinguishing types of operands (Tremblay [0048] & Pechanek 9:40-44, operand addressing), and
wherein the target address field is an address where a computation result is stored (Tremblay [0048], destination field).

Regarding claim 4, the combination of Tremblay and Pechanek teaches the device supporting a composite scalar instruction of claim 1,
wherein the different types of data include floating-point data and fixed-point data, wherein the storage circuit includes a register file, RAM, and/or ROM, and wherein the different addresses include different RAM address and/or different register numbers (Tremblay [0039], floating and fixed point, [0042], register file 216, [0024], SRAM array, [0070], [0073-0074], addressing of register files).

Regarding claim 5, the combination of Tremblay and Pechanek teaches the device supporting a composite scalar instruction of claim 1,
wherein the computing circuit is configured to determine whether data read by the computing circuit is floating-point data or fixed-point data according to a RAM address or a register number associated with the data (Tremblay [0024], SRAM & Pechanek 9:40-44, data type field).

Claim 10 refers to a method embodiment of the device embodiment of claim 1.  Therefore, the rejection above for claim 1 is applicable to claim 10.

Claims 11 and 12 refer to a method embodiment of the device embodiment of claim 2.  Therefore, the rejection above for claim 2 is applicable to claims 11 and 12.

Claims 13-15 refer to a method embodiment of the device embodiment of claims 3-5, respectively.  Therefore, the rejections above for claims 3-5 are applicable to claims 13-15, respectively.

Regarding claim 6, Tremblay teaches a composite scalar instruction, comprising:
an opcode field, an operand address field, and a destination address field ([0048], opcode, source, and destination fields),
wherein an opcode stored in the opcode field indicates operations of different types ([0039], combined floating and fixed point instructions & [0048], standard opcode functionality),
14Attorney Docket No.: 81010-000080CON3Getech Law LLCwherein the target address field is an address where a computation result is stored ([0048], [0067], destination field and final result values).

Tremblay fails to teach wherein the operand address field indicates types of operands.

Pechanek teaches a composite scalar instruction wherein the operand address field indicates types of operands (9:40-44, data type field & 10:31-59, operand address types).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tremblay and Pechanek to utilize explicit data type based addressing techniques for the execution of composite instructions.  While Tremblay discloses exemplary instructions which may utilize both floating and fixed point data types, Tremblay does not disclose details of how these different data types or operands may be addressed or stored.  However, as both Tremblay and Pechanek disclose techniques for parallel execution of floating point operations (Tremblay [0039], Pechanek 5:1-5), combining these teachings would allow for explicit control of operand addressing and therefore increased functionality of the composite instructions.  Doing so would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 7, the combination of Tremblay and Pechanek teaches the composite scalar instruction of claim 6, wherein the operand address field includes a RAM address, a register number, or an immediate operand, and the target address field includes a RAM address and a register number (Tremblay [0039], floating and fixed point, [0042], register file 216, [0024], SRAM array, [0070], [0073-0074], addressing of register files).

Regarding claim 8, the combination of Tremblay and Pechanek teaches the composite scalar instruction of claim 6, wherein when the operand address field stores an immediate operand (Tremblay [0048], immediate field), the composite scalar instruction further includes a data type flag bit for distinguishing between floating-point data and fixed-point data (Pechanek 9:40-44, data type field).

Regarding claim 9, the combination of Tremblay and Pechanek teaches the composite scalar instruction of claim 6, wherein when multiple addressing modes are used for reading data, the composite scalar instruction further includes a flag bit for determining the addressing modes, and the multiple addressing modes include register addressing, register indirect addressing, RAM addressing, and immediate operand addressing (Tremblay [0048], immediate fields & Pechanek 9:40-10:59, data type field & operand addressing types based on operand address bit field definition).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barowski (US 2009/0198974) discloses a processor for executing complex instructions combining floating and fixed point operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182